PER CURIAM.
This is an appeal from an order refusing an application for an interlocutory injunction. The order was entered on June 10, 1937. This appeal was taken on June 25, 1937. Thereafter the case proceeded to final hearing, and on November 22, 1937, the District Court entered a final decree dismissing the bill of complaint. An appeal from the final decree was taken on February 1, 1938, and is now pending in this court. Hence, the first. mentioned appeal should be dismissed. Sterling v. Constantin, 287 U.S. 378, 386, 53 S.Ct. 190, 191, 77 L.Ed. 375; Champlin Refining Co. v. Corporation Commission, 286 U.S. 210, 224, 52 S.Ct. 559, 561, 76 L.Ed. 1062, 86 A.L.R. 403; Pacific Telephone & Telegraph Co. v. Kuykendall, 265 U.S. 196, 205, 44 S.Ct. 553, 556, 68 L.Ed. 975; Shaffer v. Carter, 252 U.S. 37, 44, 40 S.Ct. 221, 222, 64 L.Ed. 445.
Appeal dismissed.